o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c february cc psi b06 conex-101178-11 number release date uil 25c the honorable jon kyl united_states senator east camelback road suite phoenix az attention --------------- dear senator kyl i am responding to your inquiry dated date on behalf of your constituent ---- ---------------------------- ----------------- asked if her business can claim an energy tax_credit for metal roofs she and her husband had installed on cabins they use in their cabin rental business in and the law allowed taxpayers to take a tax_credit for percent of the cost of qualified_energy efficient building envelope components which include certain metal roofs sec_25c of the internal_revenue_code the code to qualify for the credit a metal roof must have appropriate pigmented coatings which are specifically and primarily designed to reduce the heat gain of the home on which the taxpayer installs the roof and meet the energy star program requirements additionally the taxpayer must have installed the roof on a home in the united_states that the taxpayer owns and uses as his or her principal_residence the law however allows a taxpayer to take this tax_credit or a portion of it if the taxpayer uses the property partly as a residence and partly for business use under that rule if more than percent of the use of the property is for business purposes a taxpayer should only claim the portion of the cost for the item that the taxpayer uses for nonbusiness purposes allowing small businesses to qualify for the credit for metal roofs would require legislative action by the congress additionally no other laws providing tax_credits to businesses include a credit for metal roofs conex-101178-11 i am sorry this answer is disappointing for ----------------- but i hope this information is helpful in understanding how the law applies to her business if you have any questions about this matter please contact ----------------------- at ----------------------or me at ----------- ---------------------for further assistance sincerely curt g wilson associate chief_counsel passthroughs special industries
